Exhibit 99.1 FOR:AMPAL-AMERICAN ISRAEL CORPORATION CONTACT:Irit Eluz CFO - SVP Finance & Treasurer 1 irit@ampal.com FOR:KM/KCSA - Investor Relations CONTACT:Roni Gavrielov 011-972-3-516-7620 roni@km-ir.co.il Jeff Corbin / Adam Pollack 212-896-1214 / 212-896-1232 jcorbin@kcsa.com / apollack@kcsa.com FOR:PM-PR Media consultants CONTACT:Zeev Feiner 011-972-50-790-7890 z@pm-pr.com Ampal-American Israel Corporation Reports Second Quarter 2011 Financial Results TEL AVIV, Israel, August 4, 2011 – Ampal-American Israel Corporation (Nasdaq: AMPL), a holding company with experience in acquiring interests in various businesses with emphasis in recent years on energy, chemical and related fields, today announced financial results for the second quarter ended June 30, 2011. For the quarter ended June 30, 2011, Ampal recorded revenues of $142.7 million, compared to revenues of $119.6 million for the corresponding period in 2010. Net loss for the quarter was ($39.3) million, or ($0.7) per basic and diluted share, compared to a net loss of $(2.8) million, or ($0.05) per basic and diluted share, for the corresponding period in 2010. The net loss for the quarter ended June 30, 2011 includes a $9.7 million impairment charge of EMG ($16.9 million including the non controlling shareholders holdings), a $14.1 million evaluation allowance, the unfavorable impact of approximately $5.2 million due to the effect of a translation loss resulting from the depreciation of the U.S. Dollar against the New Israeli Shekel and an increase of the Israeli Consumer Price Index. Also included are accounting losses totaling approximately $1.6 million from the Price Purchase Allocation and intangible asset amortizations of Ampal and Ampal's holdings. Excluding these items, there was a loss of approximately ($8.7) million for the quarter. Ampal also noted that for the six-month period ended June 30, 2011, Ampal recorded revenues of $279.2 million compared to revenues of $241.3 million for the corresponding period of 2010. Net loss for the six-month period ended June 30, 2011 increased to ($22.1) million, or ($0.39) per basic and diluted share, compared to a net loss of ($10.0) million, or ($0.18) per basic and diluted share, for the corresponding period in 2010. The net loss for the six-month period ended June 30, 2011 includes a $9.7 million impairment charge of EMG ($16.9 million including the noncontrolling shareholders' holdings), a $14.1 million evaluation allowance, the unfavorable impact of approximately $9.2 million due to the effect of a translation loss resulting from the depreciation of the U.S. Dollar against the New Israeli Shekel and an increase of the Israeli Consumer Price Index. Also included are accounting losses totaling approximately $4.5 million from the Price Purchase Allocation and intangible asset amortizations of Ampal and Ampal's holdings. Excluding these items, there was a gain of approximately $15.4 million for the six-month period ended June 30, 2011. As of June 30, 2011, the Company had cash, cash equivalents, other financial investments and deposits of $144.8 million. Ampal ended the quarter with total assets of $1,035.3 million and shareholders' equity of $164.4 million, as compared to $1,397.7 million and $185.2 million at December 31, 2010, respectively. Gadot Chemical Tankers and Terminals Ltd. (“Gadot”) results for the quarter ended June 30, 2011 were as follows: · Revenues of $139.6 million, an increase of 18% compared to the second quarter of 2010. · Adjusted EBITDA increased to approximately $9 million compared to approximately $6 million in the second quarter of 2010. COMPANY'S PRESENTATION The Company’s investment presentation will be available via the Internet at the Company’s website at http://www.ampal.com. CONFERENCE CALL Ampal's management will be hosting conference calls to discuss the second quarter results, as detailed below: The English call will take place on Friday, August 5th, at 16:00 Israel time (09:00 AM ET). To access the conference call, participants are welcome to use the following access numbers: U.S. Dial in number - 1-888-407-2553 UK Dial in number - 0-800-917-5108 Israel and International Dial in number - + 972-3-9180609 The Hebrew call will take place on Sunday, August 7th, at 11:00 Israel time (04:00 AM ET). To access the conference call, participants are welcome to use the following access number: +972-3-9180610 A replay of the calls will be available on Ampal’s web site (www.ampal.com) approximately three hours after both conference calls are completed. FINANCIAL HIGHLIGHTS (In thousands, except earnings per share) Three Months Ended June 30, (Unaudited) Six Months Ended June 30, (Unaudited) Revenues Net (loss) gain ) Basic EPS (loss) gain per Class A share ) ) ) (0. 18 ) June 30, December 31, Total Assets 1,397,675 Ampal's Shareholders' Equity RECONCILIATION OF REVENUES AND EXPENSES TO ADJUSTED EBITDA FOR GADOT (U.S. Dollars in millions) Six Months Ended June 30, 2011 (Unaudited) Six Months Ended June 30, 2010 (Unaudited) Three Months Ended June 30, 2011 (Unaudited) Three Months Ended June 30, 2010 (Unaudited) Revenues Expenses Profit 25 20 16 10 Marketing, sales, general, administrative and other expenses ) ) ) (8 ) Depreciation and amortization 10 8 4 4 EBITDA 13 10 8 6 Non-recurring and stock compensation expenses 1 1 1 * Adjusted EBITDA 14 11 9 6 * Less than 1. Adjusted EBITDA is defined as earnings before interest, income tax provision, depreciation and amortization, adjusted for non recurring expenses. Management believes adjusted EBITDA for Gadot to be a meaningful indicator of its performance that provides useful information to investors regarding its financial condition and results of operations. Presentation of adjusted EBITDA is a non-GAAP financial measure commonly used by management to measure operating performance. While management considers adjusted EBITDA to be an important measure of comparative operating performance, it should be considered in addition to, but not as a substitute for, net income and other measures of financial performance reported in accordance with Generally Accepted Accounting Principles. Adjusted EBITDA does not reflect cash available to fund cash requirements. Not all companies calculate adjusted EBITDA in the same manner, and the measure as presented may not be comparable to similarly-titled measures presented by other companies. About Ampal: Ampal and its subsidiaries acquire interests primarily in businesses located in the State of Israel or that are Israel-related. Ampal is seeking opportunistic situations in a variety of industries, with a focus on energy, chemicals and related sectors. Ampal’s goal is to develop or acquire majority interests in businesses that are profitable and generate significant free cash flow that Ampal can control. For more information about Ampal please visit our web site at www.ampal.com. Safe Harbor Statement Certain information in this press release includes forward-looking statements (within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended) and information relating to Ampal that are based on the beliefs of management of Ampal as well as assumptions made by and information currently available to the management of Ampal. When used in this press release, the words "anticipate," "believe," "estimate," "expect," "intend," "plan," and similar expressions as they relate to Ampal or Ampal's management, identify forward-looking statements. Such statements reflect the current views of Ampal with respect to future events or future financial performance of Ampal, the outcome of which is subject to certain risks and other factors which could cause actual results to differ materially from those anticipated by the forward-looking statements, including among others, the economic and political conditions in Israel, the Middle East, including the situation in Iraq and Egypt, and the global business and economic conditions in the different sectors and markets where Ampal's portfolio companies operate. Should any of these risks or uncertainties materialize, or should underlying assumptions prove incorrect, actual results or outcome may vary from those described herein as anticipated, believed, estimated, expected, intended or planned. Subsequent written and oral forward-looking statements attributable to Ampal or persons acting on its behalf are expressly qualified in their entirety by the cautionary statements in this paragraph. Please refer to the Ampal's annual, quarterly and periodic reports on file with the SEC for a more detailed discussion of these and other risks that could cause results to differ materially. Ampal assumes no obligation to update or revise any forward-looking statements.
